DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Communication
The examiner acknowledges receipt of request for extension of time, IDS, amendment and remarks, all filed 04/01/2021.
Claims 16-26 are canceled.
Claims 1-3, 9 and 14-15 are amended.
Claims 1-15 are pending.

Priority
The examiner acknowledges this application as a Continuation of 15/564,534 filed 10/05/2017, now US 10799506 B2, which is 371 of PCT/IB2016/052136 filed 04/14/2016 and which claims benefit of 62/148,240 filed 04/16/2015.

Claim Rejections - 35 USC § 112
The rejection of claims 3 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the cancelation of claim 16 and the amendment to claim 3.
Claim Rejections - 35 USC § 102
The rejection of claim(s) 1-3 under 35 U.S.C. 102 as being anticipated by CAPONIGRO et al. (WO 2014/097125 A1) is withdrawn in light of the amendment to claim 1 where the coating is made of polyvinyl alcohol (PVA) that is not taught by CAPONIGRO.   The tablet in CAPONIGRO is sugar coated.
The rejection of claims 4-13 under 35 U.S.C. 103 as being unpatentable over CAPONIGRO et al. (WO 2014/097125 A1) is also withdrawn because tablet in CAPONIGRO is sugar coated and not with polyvinyl alcohol based coating.

Response to Arguments
TRINIUS (EP 2 742 940 A1): Applicant’s argument that tablet coating of TRINIUS does not comprise polyvinyl alcohol (PVA) and contains hydroxypropyl methylcellulose (HPMC) is not persuasive because the film coating in TRINIUS comprises hydroxypropylmethyl cellulose OR polyvinyl alcohol (PVA) (paragraph [0108] and claim 39).   Thus, film coating material is disclosed as HPMC or PVA and not both.    Therefore, at least the rejection of claim 1 under 102 over TRINIUS will be maintained.  
Claim rejections under 35 USC 103: The argument with respect to CAPONIGRO is moot because the rejections over CAPONIGRO is withdrawn.  
Applicant’s argument is that TRINIUS does not teach coated tablet comprising ribociclib or its pharmaceutically acceptable salt or ribociclib succinate having a tablet core and a coating where the coating lacks HPMC and comprises polyvinyl alcohol (PVA) and that there is no teaching or motivation to arrive at the claimed invention, and 
Response: Contrary to applicant’s argument, TRINIUS teaches polyvinyl alcohol (PVA) coated tablet having ribociclib in the core.  The film coating does not contain HPMC.   Therefore, the unexpected results alluded to for Examples 5-6 would also be present in the film coated tablet of TRINIUS.
Applicant further argues that the composition of TRINIUS contains combination of ribociclib and P13K inhibitor and as such the amount of the ribociclib cannot be between the 10-90% as presented by the examiner in the last office action.   The applicant repeats the argument that Examples 5-6 in the as filed specification shows that coating composition comprising PVA is superior to one comprising HPMC. 
Response: The examiner disagrees.   First, Example 5 compares OPADRY (standard HPMC) with OPADRY amb II (PVA based coating) and finds that no cracking was observed with the PVA based coating while the HPMC based OPADRY coating cracked and had tablet logo bridging issue.   Because, the tablet in TRINIUS is film coated with PVA based coating, the same effect would be attended from the PVA film coated tablet.   With regards to the amount of the ribociclib, it is noted that the rejection s not one of anticipation.   That is, if one were to assume a 1:1 ratio, then the amount of the ribociclib would range from at least 5-45%, which would still be optimizable.   However, in paragraph [0027], 3-fold serial dilution of 20 M 2a and 3-fold serial dilution of 10 
Applicant requests the non-statutory double patenting rejection to be held in abeyance until allowable subject matter is identified.
Response: The rejection is maintained below.   Terminal disclaimer is required to overcome the rejection.

Maintained Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by TRINIUS (EP 2 742 940 A1).
TRINIUS discloses film coated tablet (see the whole document with emphasis on paragraphs [0100], [0107], [0109]) and in paragraph [0108], polyvinyl alcohol (PVA) is named as a coating material (see also claims 37, 39).   The coated tablet has a core (see the whole document, Example 9.2 on page 17).   In one aspect, the active agent is drug2 described in Formula A below which is ribociclib or pharmaceutically acceptable salt thereof such as the 

    PNG
    media_image1.png
    331
    474
    media_image1.png
    Greyscale

The unit dosage forms have therapeutically effective amount of the drug and the amount is at least 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80% and at least 90% (see at least paragraphs [0065]-[0066]).   In paragraph [0069], it is contemplated that the amount of the active agent be not more than 90%.   In the case of Formula A, Formula A is used in combination with formula B1 or B2 (page 25).
Thus the PVA coated tablet having active agent represented by Formula A or its pharmaceutically acceptable salt in the core of the tablet anticipates the tablet of claim 1 as amended because when the film coating comprises PVA, the film coating does not contain HPMC.     
Therefore, TRINIUS teaches all the elements of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRINIUS (EP 2 742 940 A1) as applied to claim 1.
TRINIUS has been described above as anticipating claim 1 as currently amended.    TRINIUS teaches that the active agent is at least 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80% 
TRINIUS does not teach the exact ranges recited in claims 4-13. 
For example, 40% is at least 32% recited in claim 4; 60% is at least 40% recited in claim 5 and 44% recited in claim 6 and the range of about 44%-52% recited in claim 7 and 50% is about 47 recited in claim 8.
Therefore, these disclosed amounts of from at least 10% to about 90 % but not more than 90% overlaps and encompasses the claimed ranges of at least 32% to about 60%.   Specifically, the disclosed ranges and the specific points within the disclosed range allow for the claimed ranges and the specific amounts and the difference is in the %amounts of the active agent, in this case, ribociclib in the claims and in the prior art TRINIUS.   Since the disclosed ranges encompass or overlap the recited ranges in claims 4-13 and 17-26, it flows that the artisan would be motivated to optimize the formulation of TRINIUS with respect to amounts of ribociclib disclosed in TRINIUS that would produce the expected results from the active agent ribociclib that is disclosed in TRINIUS to be effective for treating hyperproliferative disease (paragraphs [0024], [0025], pages 24 and 25).
Thus, TRINIUS has disclosed the general conditions of the claims and “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it is prima facie obvious to optimize the formulation of TRINIUS with respect to amounts of the active agent, ribociclib, that would be effective for treating hyperproliferative disease guided by the disclosed ranges of the active agent.
Claims 4-13 are rendered prima facie obvious by the teachings of TRINIUS.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 22-35 of co-pending Application No. 15/564,534 (reference application) now issued as 10,799,506 B2.   Claims 22-35 have been allowed as 1-14 and assigned patent no. 10,799,506 B2 now available.
Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims (but allowed claims) anticipate the examined claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims, though allowed are not available.

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached at 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613